Citation Nr: 0505387	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  99-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for a chronic low back 
strain, currently evaluated 20 percent disabling, to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321.

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee arthroscopy, now classified as 
anterior cruciate ligament reconstruction, 
currently evaluated 10 percent disabling, to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321.

3.  Entitlement to an increased rating for a postoperative 
right knee disability, currently evaluated 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from June 1972 to June 1974 
and from January 1977 to February 1995.

In June 1995, service connection was granted for a bilateral 
knee disability with a 10 percent evaluation assigned for 
each knee.  Service connection also was granted for a low 
back disability, which also received a 10 percent evaluation.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO confirmed the 10 percent 
ratings assigned for the bilateral knee disability while 
increasing the rating for the low back disability to 20 
percent.  The veteran wants higher ratings for each of these 
disabilities.  And to support his claims, he testified at a 
hearing at the RO in May 1999.  A local hearing officer 
conducted that hearing.

The Board remanded the case to the RO in May 2000 for further 
evidentiary development and consideration.  The RO 
subsequently returned the case to the Board for further 
appellate consideration.



In June 2002, the Board, itself, undertook additional 
development of the claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Subsequently, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Disabled American Veterans (DAV) v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), invalidated this 
provision giving the Board authority to consider additional 
evidence without having to remand the case to the RO for 
initial consideration.  So, in September 2003, the Board 
remanded the claim to the RO to initially review the evidence 
developed by the Board and to adjudicate the claims on appeal 
considering the newly obtained evidence, as well as evidence 
previously of record.  This was accomplished and the case was 
again returned to the Board for further appellate 
consideration.  

In a letter received in December 2004, the veteran requested 
an increased rating for his service-connected post-traumatic 
stress disorder (PTSD).  But since this additional claim has 
not yet been adjudicated by the RO - much less denied and 
timely appealed to the Board, it is referred to the RO to 
take the necessary steps to fully develop and adjudicate it.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's chronic low back strain is manifested by no 
more than slight limitation of motion with pain.

3.  The veteran does not have any subluxation or instability 
in his left knee; he has mild limitation of motion.

4.  The veteran does not have any subluxation or instability 
in his right knee; he has mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
20 percent for the chronic low back strain. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5292 and 5295 (2002); 
Diagnostic Codes 5235-43 (2004).

2.  The criteria have not been met for a rating higher than 
10 percent for the left knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).

3.  The criteria have not been met for a rating higher than 
10 percent for the right knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially considered the claims 
in September 1998, so prior to even the VCAA's existence.  
But once enacted, the RO sent the veteran letters in 
October 2002 and August 2003 regarding the evidence that 
needed to be submitted for him to prevail on his claims, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO did readjudicate the claims on the merits once the 
VCAA became law.  Consequently, since the veteran already has 
received the requisite VCAA notice in October 2002 and August 
2003, any defect with respect to the timing of it was mere 
harmless error.



That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims." Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims for higher ratings.  Service medical 
records were obtained.  And he submitted, or the RO obtained, 
his private and VA medical records.  The RO provided him six 
VA examinations during the course of this appeal, at which 
time the examiners were asked to render opinions regarding 
the severity of the conditions at issue.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claims, so the timing 
of the VCAA notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

II.  Governing Laws, Regulations and Legal Analysis

A.  Factual Background

In June 1995, as already mentioned, service connection was 
granted for a bilateral knee disability with a 10 percent 
evaluation assigned for each knee under Diagnostic Code 5257.  
Service connection also was granted for a low back 
disability, which also received a 10 percent evaluation under 
Diagnostic Code 5295.

A VA spine examination was conducted in November 1997.  The 
veteran noted that he underwent approximately 400 static and 
between 900 and 1000 free fall parachute jumps in service 
causing back and knee pain.  He had arthroscopic surgery on 
the left knee in service in 1988.  Examination noted that the 
knees had moderate boney deformity, right greater than left.  

An eight-inch scar was noted on the right knee.  He could 
flex that knee to 130 degrees and extend it to 0 degrees.  No 
instability was found.  There was patellofemoral grinding on 
extension.  

The left knee showed no deformity or fluid.  He could flex 
that knee to 140 degrees and extend it to 0 degrees.  There 
was tenderness and grinding of the patella.  

He could flex his back to 80 degrees and extend to 20 
degrees.  Lateral flexion was 15 degrees, bilaterally, with 
pain.  Lateral rotation was 20 degrees, bilaterally with 
pain.  There was stiffness and spasm of the paraspinal 
muscles.  Straight leg raising was negative.  The diagnosis 
was degenerative arthritis of the knees and lumbosacral 
spine.  

A magnetic resonance imaging (MRI) of the left knee conducted 
in October 1998 found a tear of the medial meniscus, a 
possibility of a partial tear of the anterior cruciate 
ligament, and small joint effusion.  Later that month, a 
private orthopedic report diagnosed an anterior cruciate 
ligament deficit of the left knee, and surgery was scheduled.  
Range of motion was zero to 130 degrees.  

The veteran underwent left anterior cruciate ligament 
reconstruction surgery in February 1999, and subsequent 
physical therapy for the knee.  A March 1999 rating decision 
granted him a temporary total (i.e., 100 percent) rating 
under 38 C.F.R. § 4.30 ("paragraph 30") from February 15 to 
April 30, 1999.  This was to compensate him during his 
convalescence.



A VA spine and joints examination was conducted in July 1999.  
The veteran complained of constant pain and swelling of both 
knees.  The veteran stated that he injured his low back in a 
motor vehicle accident in 1991.  He complained of 
intermittent low back pain without radiation into the 
extremities.  Examination of the lumbosacral spine showed 
moderate diffuse tenderness but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  There was no 
objective evidence of pain on motion.  The range of motion of 
the lumbar spine was 60 degrees flexion, 20 degrees 
extension, 30 degrees lateral bending bilaterally, and 25 
degrees rotation bilaterally.  

There was no swelling, fluid, heat, erythema, subluxation, 
contracture, laxity, or instability of either knee.  Range of 
motion showed extension to zero degrees, bilaterally; and 
flexion of the right knee to 135 degrees, and of the left 
knee to 125 degrees.  McMurray's and anterior and posterior 
drawer's tests were negative, bilaterally.  Lachman's test on 
the right was mildly positive.  There was mild weakness and 
atrophy of the left quadriceps muscle.  Sensation, motor 
function and deep tendon reflexes were normal.  An x-ray 
study of the right knee was normal.  An x-ray study of the 
lumbosacral spine showed narrowing of the joint spaces 
between L3 and L3 with marginal osteophytes and some reactive 
sclerosis.  The veteran stated that he wore bilateral knee 
braces.  The examiner noted that the veteran's gait was 
stable without them and that the veteran did not appear to 
require them.  The diagnosis was status post surgery both 
knees, and chronic strain lumbosacral spine.  

A VA spine and joints examination was conducted in August 
2000.  The veteran could flex his left knee to 120 degrees 
and extend it to 0 degrees.  Grinding was noted on extension 
and flexion.  Questionable Lachman's test was noted.  There 
was mild laxity of several millimeters.  The knee was painful 
to move and touch.  

The veteran could flex his right knee to 120 degrees and 
extend it to 0 degrees.  There was no laxity or instability.  
There was patellofemoral grinding on extension.  



The veteran's back flexed to 70 degrees, extension to 15 
degrees, and lateral deviation to 18 degrees, bilaterally.  
Straight leg raising was negative.  The diagnosis was 
bilateral limitation of motion of the knees, secondary to 
degenerative joint disease and surgery for anterior cruciate 
ligament and ligamentous repair of the right knee; and 
degenerative joint disease of the back.  

A VA spine and joints examination was conducted in August 
2001.  Examination of the lumbosacral spine showed no 
tenderness or paraspinal spasm.  Straight leg raising was 
negative bilaterally.  The range of motion of the lumbar 
spine was 80 degrees flexion, 30 degrees extension, 40 
degrees lateral bending bilaterally, and 35 degrees rotation 
bilaterally.  The examiner noted that there was no objective 
evidence of pain on motion.  

Examination of the right knee showed a full range well-healed 
surgical incision.  Examination of the left knee showed three 
well-healed surgical excisions.  There was mild diffuse 
tenderness, bilaterally.  There was no swelling, fluid, heat, 
or erythema.  There was mild to moderate crepitus, 
bilaterally on flexion and extension.  McMurray's, Lachman's, 
and anterior and posterior drawer's signs were negative, 
bilaterally.  The veteran could flex both knees to 130 
degrees and extend them to 0 degrees.  

Regarding the back and both knees, the examiner stated that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination.  There was no evidence that 
these problems or pain would further decrease motion.  The 
examiner also noted that, besides the well-healed surgical 
scars, there was no other scarring.  X-ray studies of both 
knees showed no arthritic changes and no changes from the 
last x-ray study ion August 2000.  An x-ray study of the 
lumbosacral spine showed degenerative disc disease at L2-L3 
consistent with degenerative disc disease, previous trauma, 
and previous infection.  The diagnosis was status post 
surgery of both knees with anterior cruciate ligament repair, 
and chronic strain of the lumbosacral spine.  

A VA peripheral nerves examination conducted in December 2001 
was normal.  

A VA spine and joints examination was conducted in October 
2002.  The veteran complained of intermittent low back pain, 
with muscle spasms and pain shooting down both sides.  He 
also complained of constant pain in both knees.  Examination 
of the lumbosacral spine showed moderate diffuse tenderness 
with no paraspinal spasm.  Straight leg raising was negative 
bilaterally.  The range of motion of the lumbar spine was 80 
degrees flexion, 30 degrees extension, 40 degrees lateral 
bending bilaterally, and 35 degrees rotation bilaterally.  
The examiner found no objective evidence of pain on motion.  
The examiner stated that the veteran's lumbar range of motion 
was normal.  There was no muscle spasm, loss of lateral 
motion, abnormal mobility on forced motion, listing of the 
entire spine to the opposite side with positive Goldthwaite's 
sign.  

Knee examination showed a 3.5-inch well-healed surgical 
incision on the right knee.  There were three well-healed 
arthroscopic incisions on the left knee.  There was mild to 
moderate crepitus, bilaterally on flexion and extension.  
McMurray's, Lachman's, and anterior and posterior drawer's 
signs were negative, bilaterally.  There was no swelling, 
fluid, heat, or erythema.  There was no evidence of 
instability or ankylosis.  There was no evidence of weakened 
movement, excess fatigability or incoordination, decreased 
knee motion; or that pain decreases knee motion.  The 
examiner also noted that the veteran's surgical incisions 
were not poorly nourished, ulcerated or depressed.  The 
diagnosis was degenerative disc disease of L2-L3; and 
ligament damage to both knees, status post surgery.  

A VA joints examination was conducted in August 2003.  The 
veteran complained of constant pain and frequent swelling of 
his knees.  McMurray's, Lachman's, and anterior and posterior 
drawer's signs were negative, bilaterally.  The veteran could 
flex both knees to 130 degrees and extend them to zero 
degrees.  There was no swelling, fluid, heat, erythema, 
subluxation, contracture, laxity, or instability of either 
knee.  There was no evidence of weakened movement, excess 
fatigability or incoordination, decreased knee motion, or 
that pain decreases knee motion.  The diagnosis was ligament 
damage to both knees.  



B.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

When, as here, the veteran is appealing for higher ratings 
for disabilities that were service connected several years 
ago, his current level of functional impairment is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). 

1.  Chronic Low Back Strain

The veteran contends that his service-connected chronic low 
back strain should be rated more than 20 percent disabling, 
as the symptoms and manifestations of the disability have 
increased in severity and has limited his employment 
opportunities.  This disability is rated under Diagnostic 
Code 5295.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  


A 20 percent evaluation is assigned when lumbosacral strain 
is manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable (i.e., 0 percent) evaluation is 
assigned when it is manifested by slight subjective symptoms 
only.

38 C.F.R. § 4.71a, Diagnostic Code 5295

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).  The new regulations provide the following rating 
criteria:  a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Where a regulation changes after the claim has been filed and 
before the appeal process has been concluded, the claim must 
be considered under both the 
pre-amendment and post-amended versions.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  But if it is shown the veteran is entitled to a 
higher rating under the revised criteria, they can only be 
applied prospectively from the effective date of the change, 
whereas the old criteria may be applied either before or 
after the date of the revisions.  Id; see also VAOPGCPREC 7-
2003 (Nov. 19, 2003), where VA's General Counsel held that 
the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), overruled, Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with precedents of the 
Supreme Court and Federal Circuit.

There is no objective evidence of severe limitation of 
motion, or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, 
or abnormal mobility on forced motion, to support a higher 
evaluation under the old criteria.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (2002).

Similarly, considering the appellant's lumbar spine 
disability under the criteria that became effective September 
26, 2003, he also does not meet the criteria for a rating 
higher than 20 percent since the evidence does not show 
either favorable or unfavorable ankylosis of the spine or 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  68 Fed. Reg. 51,454, et seq. 
(Aug. 27, 2003) (codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237).

The Board notes, as well, that the provisions of Diagnostic 
Code 5293, which pertain to intervertebral disc syndrome 
(IVDS), were changed effective from September 23, 2002.  And 
that code section was renumbered Diagnostic Code 5243 as of 
September 26, 2003.  However, as the appellant is not 
currently service connected for intervertebral disc syndrome, 
nor does the evidence show that he has an intervertebral disc 
condition attributable to or otherwise part and parcel of his 
service-connected lumbosacral strain, it is not necessary for 
the Board to consider the present claim under current 
Diagnostic Code 5243 or the previous Diagnostic Code 5293.  
See, too, Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(discussing when it is appropriate to presume symptoms that 
are, perhaps, caused by two conditions - one service 
connected and the other not - are at least partially 
attributable to the service-connected condition and, 
therefore, entitled to be considered when rating the severity 
of it).

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under either the old or new criteria.  Most 
times, he has had no more than slight limitation of motion, 
in any direction tested (forward flexion, backward extension, 
or rotation and lateral flexion to the right and left sides).

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 20 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
In fact, several examiners have specifically noted no such 
functional loss due to pain.  And given that medical findings 
do not reflect range of motion deficits that even came close 
to the requirements for a rating in excess of 20 percent 
under either the old or new criteria, the Board concludes 
that the preponderance of the evidence is against a finding 
of "additional functional loss" due to limitation of motion 
in the lumbar spine caused by pain complaints.  Accordingly, 
the Board finds that a rating higher than 20 percent for the 
veteran's chronic low back strain is not warranted.



2.  Knee Disabilities

The veteran contends that his service-connected knee 
disabilities each should be rated more than 10 percent 
disabling, as the symptoms and manifestations of these 
disabilities have increased in severity and have limited his 
employment opportunities.

These disabilities are rated under Diagnostic Code 5257.  
Under this code, slight overall knee impairment - due to, 
for example, recurrent subluxation or lateral instability, is 
rated at 10 percent.  Whereas moderate impairment due to 
these factors is rated at 20 percent and severe impairment as 
30 percent disabling.

In considering whether the veteran's knee disorders warrant 
an evaluation higher than 10 percent under the provisions of 
Diagnostic Code 5257, the Board notes that the report of his 
latest VA examination describes his knees as stable.  In 
previous VA examinations, only one examiner found laxity, and 
even then it was described as "mild."  This is akin to the 
term "slight," as used in Code 5257.  So when considered 
along with the numerous other occasions that there was no 
instability, subluxation, or laxity, there is no basis for 
assigning a rating higher than 10 percent under Code 5257 
because the veteran has, at most, only a slight degree of 
functional impairment.  The preponderance of the evidence is 
against a rating higher than this.

The Board has also considered whether the veteran's knee 
disorders should be rated higher under other diagnostic 
codes.  However, as indicated by the reports of knee range of 
motion discussed above, increased ratings are not warranted 
under Diagnostic Codes 5260 (for flexion) or 5261 (for 
extension) for either knee.  The range of motion in his knees 
consistently has been from 0 degrees of extension to anywhere 
from 120-140 degrees of flexion.  This is normal or, even 
worst case scenario, no more than slight limitation of motion 
- bearing in mind that normal range of motion (extension to 
flexion) is from 0-140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.



In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as they relate to 
additional limitation of motion above and beyond that 
objectively demonstrated.  But the Board finds the objective 
evidence of record does not show that an increased rating is 
warranted as several VA examiners found no evidence of 
weakened movement, premature/excess fatigability, 
incoordination, or objective evidence of pain on motion.  And 
even acknowledging the veteran sometimes may experience pain, 
it does not sufficiently impede his range of motion to 
support a rating higher than 10 percent for either knee under 
Diagnostic Codes 5260 and 5261.

One additional point worth noting, since the veteran has at 
all times had normal extension in his knees (i.e., to 0 
degrees), he cannot receive separate ratings for limitation 
of flexion and extension because he must meet the 
requirements for a 0% or higher evaluation under Diagnostic 
Code 5260 (limitation of flexion) and under Diagnostic Code 
5261 (limitation of extension).  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

VA's General Counsel also has held that, under certain 
circumstances, a separate rating may be assigned for 
arthritis of the knee (under Code 5003) in addition to the 
rating for instability under Code 5257.  See VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Here, however, as indicated, the veteran 
does not have instability in either knee.  So although 
degenerative arthritis was diagnosed at the conclusion of his 
November 1997 VA examination, absent accompanying 
instability, he cannot receive separate ratings under 23-97 
and 9-98.



C.  Entitlement to an Extra-Schedular Evaluation

It is also worth mentioning that the RO adjudicated the issue 
of entitlement to an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Although the Board has no authority 
to grant an extraschedular rating in the first instance, it 
may consider whether the RO's determination with respect to 
this issue was proper.  See VAOPGCPREC 6-96 (Aug. 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees because 
there is no evidence of an exceptional disability picture.  
The veteran's knees have required several surgeries, however, 
there also is no indication that his back and bilateral knee 
disabilities have caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his current ratings.  And while it has been shown he has some 
pain that disrupts his daily life and activity, there is no 
objective indication he has more than mild symptomatology, 
even though he has been examined numerous times.  Thus, the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring his claims for consideration 
of an extra-schedular rating.  The disabilities are 
appropriately rated under the schedular criteria.

For these reasons, the preponderance of the evidence is 
against the claims for higher ratings, so the benefit-of-the-
doubt rule does not apply and the appeal must be denied.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).




ORDER

The claim for an increased rating for the chronic low back 
strain is denied.  

The claim for an increased rating for the left knee 
disability is denied.  

The claim for an increased rating for the right knee 
disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


